 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00587-JLR Document 25-1 Filed 10/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

WILBERT ALEXANDER ANAYA MURCIA,
Plaintiff, Case No. C19-587-JLR

vy. ORDER OF DISMISSAL

ELIZABETH GODFREY, et al.,

Defendants.

 

 

 

Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
Plain ls Giyecktane aF We Refual aad Cocommndyein (SET #26)
United States Magistrate JudgeNand the balance of the record, and Court finds an

     
   

1, The Report and Recommendation is ADOPTED.

2. The Government’s motion to dismiss for lack of subject matter jurisdiction, Dkt.
9, is GRANTED.

3, Plaintiff's motion for summary judgment, Dkt. 20, is DENIED as moot.

4, This action is DISMISSED without prejudice.
ae

\\

ORDER OF DISMISSAL- |

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00587-JLR Document 25-1 Filed 10/10/19 Page 2 of 2

5. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
DATED this O@” day of Ochs or ,2014..

CQ ORO K |

JAMES Li ROBART
United States District Judge

 

 

 

ORDER OF DISMISSAL- 2

 

 
